                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MED VETS, INC., et al.,                        Case No. 18-cv-02054-MMC
                                  8                     Plaintiffs,                     ORDER DENYING PLAINTIFFS'
                                                                                        MOTION FOR LIMITED EXPEDITED
                                  9                v.                                   DISCOVERY; EXTENDING DEADLINE
                                                                                        TO FILE FIRST AMENDED
                                  10     VIP PETCARE HOLDINGS, INC., et al.,            COMPLAINT
                                  11                    Defendants.                     Re: Dkt. No. 38

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is the “Motion for Limited Expedited Discovery,” filed October 3,

                                  14   2018, by which plaintiffs Med Vets, Inc., and Bay Medical Solutions, Inc. (collectively,

                                  15   “plaintiffs”) seek, pursuant to Rule 26(d) of the Federal Rules of Civil Procedure,

                                  16   discovery of a filing submitted to the United States government by defendants VIP

                                  17   Petcare Holdings, Inc., and PetIQ, Inc. (collectively, “defendants”) prior to defendants’

                                  18   merger in January 2018 (“HSR filing”).1 Defendants have filed opposition, to which

                                  19   plaintiffs have replied. Having read and considered the papers filed in support of and in

                                  20   opposition to the motion, the Court rules as follows. 2

                                  21                                         BACKGROUND

                                  22          On April 4, 2018, plaintiffs filed a complaint against defendants, alleging antitrust

                                  23
                                              1
                                  24            Pursuant to the Hart-Scott-Rodino Antitrust Improvements Act of 1976, parties to
                                       mergers covered thereby must submit a premerger notification to the U.S. government.
                                  25   (See 15 U.S.C. § 18a(d)(1) (providing required “notification” must “contain such
                                       documentary material and information relevant to a proposed acquisition as is necessary
                                  26   and appropriate to enable the Federal Trade Commission and the Assistant Attorney
                                       General to determine whether such acquisition may, if consummated, violate the antitrust
                                  27   laws”).)
                                              2
                                  28              On November 13, 2018, the Court took the matter under submission.
                                  1    claims under the Clayton Act and Sherman Act.

                                  2           On June 1, 2018, defendants filed a motion to dismiss the complaint. Thereafter,

                                  3    on August 3, 2018, during a hearing on the motion, plaintiffs, in response to some of the

                                  4    Court’s comments about the lack of factual support for the allegations in the complaint,

                                  5    informed the Court of the HSR filing. In particular, plaintiffs stated such filing contains

                                  6    “facts regarding the market, . . . market shares, [and] competition” (see Tr. of

                                  7    Proceedings (Aug. 3, 2018) (“Tr.”) at 41:10–12), and that they had “requested” the HSR

                                  8    filing from defendants, who had “declined to provide it” (see id. at 15:17–18).

                                  9           At the end of the hearing, the Court granted defendants’ motion, finding, inter alia,

                                  10   plaintiffs had not “pled a plausible market” (see id. at 44:20; see also id. at 38:9 (noting

                                  11   complaint “has a lot of overarching statements about the market, but they are not really

                                  12   supported by facts”)), and gave plaintiffs leave to amend.3
Northern District of California
 United States District Court




                                  13          Subsequently, plaintiffs filed the instant motion, attaching thereto a proposed First

                                  14   Amended Complaint (“FAC”), after which defendants filed an opposition, to which

                                  15   plaintiffs filed a reply along with a “restated” proposed FAC. See Restated [Proposed]

                                  16   FAC at 1:20. Although given the opportunity, defendants did not file a sur-reply to

                                  17   address the restated proposed FAC.

                                  18                                        LEGAL STANDARD

                                  19          Pursuant to Rule 26, absent various exceptions not applicable here or a court

                                  20   order providing for expedited discovery, “[a] party may not seek discovery from any

                                  21   source before the parties have conferred” in preparation for the initial scheduling

                                  22

                                  23          3
                                                Contrary to plaintiffs’ contention, the Court did not apply an “elevated pleading
                                  24   standard.” (See Reply at 4:22–23.) As the Court noted at the hearing, plaintiffs must
                                       plead sufficient facts to render their complaint “plausible.” (See, e.g., Tr. at 4:12–13
                                  25   (explaining need to plead “a legally viable market, a plausible market in the language of
                                       the cases”)); see also Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (requiring
                                  26   “enough facts to state a claim to relief that is plausible on its face”; noting plaintiffs failed
                                       to “nudge[] their claims across the line from conceivable to plausible”); Hicks v. PGA
                                  27   Tour, Inc., 897 F.3d 1109, 1121 (9th Cir. 2018) (holding plaintiffs “failed to plead any
                                       plausible product markets” where plaintiffs “merely restate[d] a test for market definition
                                  28   without any factual elaboration”).

                                                                                       2
                                  1    conference. See Fed. R. Civ. P. 26(d)(1). Moreover, ordinarily, where a party’s

                                  2    “complaint is deficient under Rule 8, [said party] is not entitled to discovery, cabined or

                                  3    otherwise.” See Ashcroft v. Iqbal, 556 U.S. 662, 686 (2009) (declining “to relax the

                                  4    pleading requirements” on the “promise[]” of “minimally intrusive discovery”). The Court

                                  5    acknowledges, however, that the Court retains discretion, under appropriate

                                  6    circumstances, to grant such a party leave to conduct discovery, and, as set forth below,

                                  7    has considered whether plaintiffs have made a showing sufficient to warrant such leave.

                                  8           In the Ninth Circuit, courts apply a “good cause” standard to requests for expedited

                                  9    discovery. See, e.g., Semitool, Inc. v. Tokyo Electron Am., Inc., 208 F.R.D. 273, 276

                                  10   (N.D. Cal. 2002) (applying “the conventional standard of good cause” in evaluating

                                  11   request for expedited discovery pursuant to Rule 26(d)). “Good cause may be found

                                  12   where the need for expedited discovery, in consideration of the administration of justice,
Northern District of California
 United States District Court




                                  13   outweighs the prejudice to the responding party.” See id. Expedited discovery “is not the

                                  14   norm,” and, consequently, “the moving party must make some prima facie showing of the

                                  15   need” for such discovery. See Citizens for Quality Ed. San Diego v. San Diego Unified

                                  16   Sch. Dist., 2018 WL 1150836, at *2 (S.D. Cal. 2018) (emphasis in original; internal

                                  17   quotation and citation omitted). “In considering whether good cause exists, factors courts

                                  18   may consider include: (1) whether a preliminary injunction is pending; (2) the breadth of

                                  19   the discovery request; (3) the purpose for requesting the expedited discovery; (4) the

                                  20   burden on the defendants to comply with the requests; and (5) how far in advance of the

                                  21   typical discovery process the request was made.” See Rovio Entm’t Ltd. v. Royal Plush

                                  22   Toys, Inc., 907 F. Supp. 2d 1086, 1099 (N.D. Cal. 2012) (noting party seeking expedited

                                  23   discovery “has the burden of showing good cause for the requested departure from usual

                                  24   discovery procedures”).

                                  25                                           DISCUSSION

                                  26          According to plaintiffs, an entity intending to merge with another is required to

                                  27   identify in an HSR filing its competitors, product markets, and market concentration,

                                  28   which information plaintiffs assert would “allow [them] to submit a more fulsome amended
                                                                                     3
                                  1    complaint.” (See Pls.’ Mot. for Ltd. Expedited Disc. (“Mot.”) at 17:15–16).) In support of

                                  2    such request, plaintiffs contend they have “consulted numerous . . . sources about the

                                  3    distribution of pet medications” (see id. at 13:3–4), that the product markets at issue “are

                                  4    notoriously opaque and secretive” (see id. at 12:25), and, consequently, that the “factual

                                  5    details the Court requires are not available to plaintiffs” (see id. at 12:7). For the reasons

                                  6    set forth below, the Court is not persuaded.

                                  7           At the outset, the Court notes that, contrary to the parties’ assertions (see Mot. at

                                  8    6:22; Opp’n at 2:14, 3 n.1), the Court, at the above-referenced hearing, did not make any

                                  9    ruling on the discoverability of the HSR filing. Rather, the Court merely informed plaintiffs

                                  10   that, given the manner in which the matter was raised, the Court was not in a position to

                                  11   issue an order “at the moment.” (See Tr. at 45:7.) Accordingly, the Court now turns to

                                  12   the instant motion and plaintiffs’ claimed need for the HSR filing.
Northern District of California
 United States District Court




                                  13          In a declaration filed in support thereof, plaintiffs attest they “undertook significant

                                  14   efforts” to obtain information by “interviewing witnesses, from both large and small

                                  15   retailers and various distributors and former distributors” (see Decl. of Jonathan L. Rubin

                                  16   (Oct. 3, 2018) (“Rubin Decl.”) ¶ 11), and by “purchasing industry reports purporting to

                                  17   contain the relevant data on market participants, organization, distribution channels, and

                                  18   product groups” (see id.).

                                  19          As to the witnesses, plaintiffs do not identify how many people they interviewed,

                                  20   whom they interviewed, or what any such persons said. Rather, plaintiffs assert, in

                                  21   essentially conclusory fashion and without further elaboration, that “many interview

                                  22   sources gave plaintiffs unreliable or contradictory information [and] appeared to lack

                                  23   candor and honesty or to be well informed.” (See id.; see also Mot. at 13:6–7 (asserting

                                  24   “[m]arket participants are either unwilling to discuss the industry or provide plaintiffs with

                                  25   information that is biased or of questionable reliability”).)

                                  26          As to the reports, plaintiffs state they purchased two such publications, titled,

                                  27   respectively, “Pet Medications: United States” and “The US Flea Control and Heartworm

                                  28   Markets,” but, as to their content, offer only plaintiffs’ conclusion that neither “yielded
                                                                                       4
                                  1    much relevant market information such as firm market shares4 or market participants.”

                                  2    (See Decl. of Jeffrey Powers (Oct. 3, 2018), ¶ 2; see also Mot. at 13:26 (contending

                                  3    reports “failed to provide sufficiently informative facts relevant to the antitrust analysis of

                                  4    the industry”).)5

                                  5           Under such circumstances, the Court finds plaintiffs have not shown “the need for

                                  6    expedited discovery,” see Semitool, 208 F.R.D. at 276, and, consequently, have not

                                  7    established good cause therefor, see Rovio, 907 F. Supp. 2d at 1100 (holding plaintiff

                                  8    “failed to demonstrate the requisite good cause to justify expedited discovery” where

                                  9    plaintiff did not show need for information requested).

                                  10          In so finding, the Court makes no determination as to the adequacy of plaintiffs’

                                  11   proposed FAC, either in its original or “restated” form, a question that will be addressed

                                  12   should defendants choose to respond to plaintiffs’ operative pleading by way of a motion
Northern District of California
 United States District Court




                                  13   to dismiss.

                                  14                                           CONCLUSION

                                  15          For the reasons stated above, plaintiffs’ motion for expedited discovery is hereby

                                  16   DENIED. The deadline by which plaintiffs may file a First Amended Complaint, either

                                  17   with or without modification of the most recently proposed version, is hereby EXTENDED

                                  18   to December 14, 2018.

                                  19          IT IS SO ORDERED.

                                  20   Dated: November 28, 2018
                                                                                                 MAXINE M. CHESNEY
                                  21                                                             United States District Judge
                                  22

                                  23          4
                                                 The Court further notes that plaintiffs were not required to plead “firm,” as
                                  24   opposed to estimated, market shares; indeed, at the hearing, the Court pointed out that
                                       plaintiffs had offered a “best estimate” as to market shares for their alleged prescription
                                  25   pet medication market and asked why plaintiffs could not make a similar estimate for their
                                       alleged restricted pet medication market. (See Tr. at 42:1–13.)
                                  26          5
                                                Whatever additional efforts plaintiffs may have made to obtain information are
                                  27   described only in general fashion. See Rubin Decl. ¶ 11 (stating plaintiffs “took other
                                       measures and expended other efforts to cull from the publicly available information
                                  28   sufficient factual material to define the relevant markets using more traditional metrics”).

                                                                                      5
